     4:18-cv-03142-RGK-SMB Doc # 80 Filed: 08/06/20 Page 1 of 3 - Page ID # 1771




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JOHN DOE,                                      )
                                               )
                       Plaintiff,              )      Case No. 4:18cv3142
                                               )
v.                                             )
                                               )
UNIVERSITY OF NEBRASKA,                        )      NOTICE OF RULE 30(b)(6) DEPOSITION OF
                                               )      UNIVERSITY OF NEBRASKA
UNIVERSITY OF NEBRASKA BOARD                   )
OF REGENTS,                                    )
                                               )
                       Defendants.             )
____________________________________)


        PLEASE TAKE NOTICE that pursuant to FRCP 30(b)(6), Plaintiff John Doe, by and through
its undersigned counsel, will take the deposition upon oral examination of the person(s) designated by
the University of Nebraska, 1400 R St., Lincoln, Nebraska 68588 with respect to the topics set forth
below. The deposition will take place at 9:30 a.m. on August 26, 2020, at 1400 R St., Lincoln, Nebraska
68588 before a Notary Public or other person authorized by law to administer oaths. The deposition will
be conducted by videoconference and videotaped. You are invited to attend and cross-examine.
        Plaintiff reserves the right to seek relief from the court in the event that the designated deponent
is not properly prepared to testify on behalf of the University of Nebraska with respect to each of the
identified topics.




                                         RULE 30(b)(6) TOPICS


                1. The allegations reported to UNL by Jane Roe against Plaintiff, UNL’s investigation
                   of the allegations, and UNL’s response to the allegations.
                2. The allegations reported to UNL by Plaintiff against Jane Roe, UNL’s investigation
                   of the allegations, and UNL’s response to the allegations.
                3. The administrative hearing conducted on May 31, 2018, with Plaintiff as
                   Respondent, and the pre-hearing conferences.
                4. The evidence relied upon by UNL to justify its sanctioning of Plaintiff.
                5. UNL’s administrative hearing procedure for cases involving allegations of sexual
                   assault.
                6. UNL’s Institutional Equity and Compliance office, its structure, and its policies.
4:18-cv-03142-RGK-SMB Doc # 80 Filed: 08/06/20 Page 2 of 3 - Page ID # 1772




       7. Resources offered by UNL to complainants and respondents in cases with
           allegations of sexual assault.
       8. UNL’s response and reaction to the 2011 “Dear Colleague” letter.
       9. UNL’s Student Code of Conduct, Appendix A.
       10. Training required of the administrative hearing panel members who decided
           Plaintiff’s case.
       11. Sanctions that have been imposed by UNL against students found to have
           committed sexual assault under the Student Code of Conduct in the last 5 years.
       12. The sanctions that were imposed on Plaintiff, who participated and made the
           decision to impose the sanctions.
       13. Defendants’ responses to Plaintiff’s interrogatories.



                          [SIGNATURE PAGE FOLLOWS]
     4:18-cv-03142-RGK-SMB Doc # 80 Filed: 08/06/20 Page 3 of 3 - Page ID # 1773




 Dated: August 6, 2020

                                             Submitted by:

                                             JOHN DOE, Plaintiff

                                             /s/ Matthew J. Donnelly
                                             Matthew J. Donnelly
                                             KS Bar # 23354
                                             Petefish, Immel, Hird, Johnson,
                                                     Leibold & Sloan, LLP
                                             842 Louisiana Street
                                             Lawrence, KS 66044
                                             (785) 843-0450 telephone
                                             (785) 843-0407 facsimile
                                             mdonnelly@petefishlaw.com
                                             Admitted Pro Hac Vice

                                    CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to all parties who have entered
an appearance in this case. I further certify that the foregoing was emailed to the following:

Susan K. Sapp ssapp@clinewilliams.com
Lily Amare lamare@clinewilliams.com
Bren H. Chambers bchambers@nebraska.edu
Counsel for Defendants


                                     /s/ Matthew J. Donnelly
                                     Matthew J. Donnelly
